FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D19-4086
                  _____________________________

JARROD ROBERTS,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

                        September 11, 2020

B.L. THOMAS, J.

     Appellant challenges the trial court’s denial of his rule 3.850
motion for postconviction relief, alleging a single claim of
ineffective assistance of counsel. On April 21, 2016, a jury
convicted Appellant of sexual battery by threat of force or violence.
On July 7, 2016, at sentencing, the trial court sentenced Appellant
to thirty years in prison. On appeal, this Court affirmed
Appellant’s judgment and sentence without opinion, and the
mandate was issued on December 20, 2017. See Roberts v. State,
237 So. 3d 272 (Fla. 1st DCA 2017). This Court has also affirmed
without opinion other collateral postconviction filings that
Appellant has appealed. See Roberts v. State, 268 So. 3d 105 (Fla.
1st DCA 2019).
    On September 23, 2019, Appellant filed a motion for
postconviction relief under Florida Rule of Criminal Procedure
3.850. On October 7, 2019, the trial court denied Appellant’s
motion.

     In his motion for postconviction relief, Appellant argued that
he was denied effective assistance of counsel when his trial counsel
failed to determine whether he was competent to stand trial.
Appellant alleged that he was assaulted by Alachua County Jail
correction officers prior to trial and that he sustained injuries to
his neck and head after his head was pushed into a wall. Trial
counsel was notified of the incident, and Appellant argued that he
advised counsel on multiple occasions that he had suffered severe
memory loss, amnesia, a concussion, and debilitating headaches
from the injuries. Appellant “affirmatively submits” that he was
not competent to stand trial as a result of these injuries and that
trial counsel should have known this. Appellant argued he was
prejudiced because the amnesia and impaired cognitive
capabilities prevented him from assisting in his trial as he could
not remember pertinent facts and details of events around the
incident, the legal matters at issue, and could not provide
meaningful and relevant testimony in his own defense. Further,
his condition allowed the State to insinuate he was lying under
oath and discredit his testimony. Had counsel moved to investigate
his competency, the outcome of the proceedings would have been
different.

     We find Appellant’s motion is successive. Appellant previously
appealed the denial of a rule 3.850 motion before this Court, which
we affirmed. See Roberts v. State, 268 So. 3d 105 (Fla. 1st DCA
2019). Florida Rule of Criminal Procedure 3.850(h) identifies a
second or successive motion as an “extraordinary pleading” and
states that such a motion may be dismissed if it:

    fails to allege new or different grounds for relief and the
    prior determination was on the merits or, if new and
    different grounds are alleged, the judge finds that the
    failure of the defendant . . . to assert those grounds in a
    prior motion constituted an abuse of the procedure or
    there was no good cause for the failure of the defendant
    . . . to have asserted those grounds in a prior motion.

                                 2
Fla. R. Crim. P. 3.850(h)(2).

     On appeal, Appellant contends that his motion is not truly
successive because “[the] memory of the events in question has
now begun to come back” and that he could not have previously
raised this motion in good faith because of his cognitive
impairments. He further argues that he “never knowingly filed an
original 3.850 motion,” but rather that he previously filed two
petitions for habeas corpus that were “improperly converted” to
rule 3.850 motions by the lower court. For reasons outlined below,
we are not persuaded by Appellant’s argument and do not believe
that he has demonstrated good cause to be entitled to such an
extraordinary pleading.

     Even if not successive, Appellant’s claim of ineffective
assistance of counsel is meritless. To prove ineffective assistance
of counsel, a defendant must allege (1) the specific acts or
omissions of counsel which fell below a standard of reasonableness
under prevailing professional norms and (2) the defendant’s case
was prejudiced by these acts or omissions such that the outcome of
the case would have been different. Strickland v. Washington, 466
U.S. 668, 690–92 (1984). The deficient performance prong requires
a “showing that counsel made errors so serious that counsel was
not functioning as the ‘counsel’ guaranteed the defendant by the
Sixth Amendment.” Id. at 687. The prejudice prong requires that
the defendant demonstrate a reasonable probability that, but for
counsel’s errors, the result of the proceeding would have been
different. Id. at 694. “A reasonable probability is a probability
sufficient to undermine confidence in the outcome.” Id. The
defendant must demonstrate a likelihood of a different result
which is substantial and not just conceivable. Harrington v.
Richter, 562 U.S. 86, 112 (2011).

     “To satisfy the deficiency prong based on counsel’s handling of
a competency issue, the postconviction movant must allege specific
facts showing that a reasonably competent attorney would have
questioned competence to proceed.” Thompson v. State, 88 So. 3d
312, 319 (Fla. 4th DCA 2012). “The question is ‘whether the
defendant has sufficient present ability to consult with counsel
with a reasonable degree of rational understanding and whether

                                 3
the defendant has a rational, as well as factual, understanding of
the pending proceedings.’” Id. (citing Fla. R. Crim. P. 3.211(a)(1)).
“In order to establish prejudice in a properly raised ineffective
assistance of counsel claim, the postconviction movant must . . . set
forth clear and convincing circumstances that create a real,
substantial and legitimate doubt as to the movant’s competency.”
Id. “Conclusory allegations of incompetency are not enough to
warrant an evidentiary hearing.” Id. (citing Atwater v. State, 788
So. 2d 223, 229 (Fla. 2001)). Further, “[n]ot every manifestation of
mental illness demonstrates incompetence to stand trial; rather,
the evidence must indicate a present inability to assist counsel or
understand the charges.” Id. at 319 (citing Card v. Singletary, 981
F. 2d 481, 487–88 (11th Cir. 1992)).

     This Court’s review of the record on appeal shows that
Appellant testified extensively in his own defense at trial.
Appellant’s testimony was thorough and highly detailed. He
advised the jury of what he was doing when he met the victim, and
he remembered that he had gotten off work early that night. He
remembered what he had been doing earlier that evening and
what his plans had been for that night. He told the jury the precise
times that he met with a friend and remembered meeting other
people that he knew. Appellant gave detailed descriptions of the
places that he had been, what he did at those locations, and
approximately how long he stayed at those locations. He gave a
thorough explanation of how he met the victim and what activities
they engaged in. Appellant was even able to describe the victim’s
behavior after the incident. He continued to give detailed
testimony and explanations for his behavior after the incident and
during a subsequent meeting with the police. Additionally, at his
sentencing hearing, Appellant gave a detailed and coherent pro se
argument on a motion of reduction to lesser charge, which further
demonstrated that he understood the proceedings and the nature
of the charges against him.

     Therefore, the trial proceedings thoroughly refute Appellant’s
allegations that he was suffering from amnesia, an inability to
recall events on the night of the incident, or that his cognitive
capabilities were otherwise impaired by his injuries. Because of
this, trial counsel could not be ineffective for failing to file a
suggestion of incompetency because she would not have had a good

                                 4
faith basis to file such a pleading. See Williams v. State, 987 So. 2d
1, 10 (Fla. 2008) (concluding that counsel was not ineffective for
failing to file a motion where there was no legally sufficient basis
for doing so). In view of the above, we AFFIRM the trial court’s
ruling as to all of Appellant’s claims.


LEWIS and BILBREY, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Jarrod Roberts, pro se, Appellant.

Ashley Moody, Attorney General, Tallahassee, for Appellee.




                                  5